UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-4197


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ERNEST DAILEY,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:14-cr-00072-F-1)


Submitted:   November 19, 2015             Decided:   November 23, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ernest      Dailey        appeals        his     convictions       and        262-month

sentence      imposed      following       his        guilty    plea,    pursuant          to   a

written plea agreement, to possession with intent to distribute

28 grams or more of cocaine base, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(B) (2012), and to possession of a firearm in

furtherance      of    a   drug    trafficking          crime,    in    violation          of   18

U.S.C. § 924(c)(1)(A)(i) (2012).                       On appeal, Dailey’s counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious grounds for appeal

but    questioning         the    substantive           reasonableness         of     Dailey’s

sentence.       The Government has moved to dismiss the appeal based

on the appellate waiver provision of the plea agreement.                                        We

dismiss.

       We review de novo the validity of an appeal waiver.                              United

States   v.     Copeland,        707    F.3d     522,    528    (4th    Cir.    2013).           A

defendant’s waiver of his appeal rights is valid if he agreed to

it “knowingly and intelligently.”                     United States v. Manigan, 592

F.3d   621,     627    (4th      Cir.     2010).         Upon    review    of        the     plea

agreement and the transcript of the Fed. R. Crim. P. 11 hearing,

we conclude that Dailey knowingly and voluntarily waived his

right to appeal and that the issue Dailey seeks to raise on

appeal     falls      squarely         within    the     scope    of     his        waiver      of

appellate rights.          See Copeland, 707 F.3d at 528.
        In    accordance      with   Anders,     we   have   reviewed     the   entire

record for potentially meritorious issues not covered by the

waiver       and   found    none.     We   therefore    grant      the   Government’s

motion and dismiss the appeal.              This court requires that counsel

inform Dailey, in writing, of the right to petition the Supreme

Court    of    the    United    States     for   further      review.      If   Dailey

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                      Counsel’s

motion must state that a copy thereof was served on Dailey.

        We dispense with oral argument because the facts and legal

contentions        are     adequately   presented      in    the   materials    before

this court and argument would not aid the decisional process.

                                                                           DISMISSED